Exhibit 10

FIFTH AMENDMENT TO CREDIT AGREEMENT

THIS FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is effective as of
the 6th day of April, 2006 (the “Amendment Effective Date”).

RECITALS

WHEREAS, ONEOK, INC., an Oklahoma corporation (the “Borrower”), BANK OF AMERICA,
N.A., as Administrative Agent (the “Administrative Agent”) and as a Lender and
L/C Issuer, and the financial institutions therein named as Lenders are parties
to that certain Credit Agreement dated as of September 17, 2004, as amended by
the First Amendment dated as of May 4, 2005, the Second Amendment dated as of
July 25, 2005, the Third Amendment dated as of September 13, 2005, and the
Fourth Amendment dated as of September 1, 2005 (the “Credit Agreement”);

WHEREAS, Borrower owns all of the issued and outstanding Equity Interests (the
“Shares”) of each of the Persons listed on Exhibit A hereto under the heading
“Company” (the “Companies”, and each, individually, a “Company”);

WHEREAS, the Companies and their Subsidiaries, all of which are listed on
Exhibit A under the heading “Company Subsidiaries”, own and operate natural gas
gathering, processing, fractionating, transportation, storage, pipelines and
natural gas liquids assets located in Kansas, Louisiana, Oklahoma and Texas (the
“Business”);

WHEREAS, Borrower has agreed to contribute the Shares of some of the Companies
to Northern Border Partners, L.P., a Delaware limited partnership (“Northern
Border”) and Northern Border Intermediate Limited Partnership, a Delaware
limited partnership (“NBILP”, and together with Northern Border, the “NBP
Partnerships”), and Northern Border has agreed to accept the contribution of the
Shares, upon the terms and conditions set forth in that certain Contribution
Agreement between Borrower, Northern Border, and NBILP dated February 14, 2006
(the “Contribution Agreement”);

WHEREAS, concurrently with the execution and delivery of the Contribution
Agreement, Borrower and Northern Border also entered into a Purchase and Sale
Agreement (the “Purchase Agreement”) pursuant to which Borrower agreed to sell
and Northern Border agreed to purchase all the other Companies that will not be
transferred pursuant to the Contribution Agreement;

WHEREAS, concurrently with the execution and delivery of the Contribution
Agreement and the Purchase Agreement, TransCan Northwest Border Ltd. and
Northern Plains Natural Gas Company, LLC, a wholly owned Subsidiary of Borrower
(“Northern Plains”), entered into a Purchase and Sale Agreement (the “GP
Purchase Agreement”) pursuant to which Northern Plains has agreed to purchase
all of the shares of common stock of Northwest Border Pipeline Company, which in
turn owns the general partner interests in Northern Border that are not
currently owned by Subsidiaries of Borrower; and

WHEREAS, Borrower and the undersigned Lenders desire to amend the Credit
Agreement in anticipation of and to accommodate the above described
transactions.

NOW THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:



--------------------------------------------------------------------------------

Paragraph 1. Definitions.

(a) The following definitions shall be added to Section 1.01 of the Credit
Agreement:

“Fifth Amendment” means that certain Fifth Amendment to Credit Agreement by and
among Borrower, Administrative Agent, L/C Issuer and the Lenders party thereto,
dated effective as of the Fifth Amendment Effective Date.

“Fifth Amendment Effective Date” means April 6, 2006.

“NBP Partnerships” means Northern Border Partners, L.P., a Delaware limited
partnership, and Northern Border Intermediate Limited Partnership, a Delaware
limited partnership.

“Transactions” means the transactions contemplated by the Contribution
Agreement, Purchase Agreement, and GP Purchase Agreement, as each such term is
defined in the Fifth Amendment.

“Unrestricted MLP Project Financing Subsidiary” means a direct or indirect
Subsidiary of an MLP (such MLP, the “MLP Project Financing Subsidiary’s Parent”)
that has been formed for the purpose of acquiring, constructing or developing
certain specified assets to be financed, in whole or in part through the
incurrence of Indebtedness by such Subsidiary that is non-recourse to the MLP
Project Financing Subsidiary’s Parent, the Borrower or any other Subsidiary of
the Borrower.

“MLP Project Financing Subsidiary’s Parent” has the meaning set forth in the
definition of Unrestricted MLP Project Financing Subsidiary.

(b) The definition of Consolidated Net Worth is hereby amended and replaced with
the following:

“Consolidated Net Worth” means, as of any date of determination, consolidated
shareholders’ equity, determined in accordance with GAAP, of the Borrower and
its Restricted Subsidiaries as of that date, adjusted as follows: (a) either
(i) less the absolute value of net unrealized gains resulting from Swap
Contracts that are recorded by the Borrower in accumulated other comprehensive
income (loss) as determined in accordance with GAAP, or (ii) plus the absolute
value of net unrealized losses resulting from Swap Contracts that are recorded
by the Borrower in accumulated other comprehensive income (loss) as determined
in accordance with GAAP; and (b) either (i) less the absolute value of defined
benefit plan assets that are recorded by the Borrower in accumulated other
comprehensive income (loss) as determined in accordance with GAAP, or (ii) plus
the absolute value of defined benefit plan liabilities that are recorded by the
Borrower in accumulated other comprehensive income (loss) as determined in
accordance with GAAP.

Paragraph 2. Material Adverse Effect Representation.

(a) Section 5.05(c) of the Credit Agreement is hereby deleted in its entirety.

(b) The parenthetical phrase beginning in the first line of Section 4.02(a) of
the Credit Agreement is hereby deleted in its entirety and replaced with the
following:

(other than, in the case of a Commercial Paper Borrowing, Section 5.06)

(c) Paragraph 3 of Exhibit A to the Credit Agreement is hereby deleted in its
entirety and

 

2



--------------------------------------------------------------------------------

Paragraphs 4 and 5 of such Exhibit A are hereby accordingly renumbered as
Paragraphs 3 and 4, respectively.

Paragraph 3. No Burdensome Agreements Representation. Section 5.17 of the Credit
Agreement is hereby deleted in its entirety and replaced with the following:

5.17 No Burdensome Agreements. Neither the Borrower, nor any of its Restricted
Subsidiaries is bound by any Contractual Obligation (other than this Agreement
or any other Loan Document) that limits the ability of any Restricted Subsidiary
to pay dividends or make other payments or distributions to the Borrower or any
Restricted Subsidiary or to otherwise transfer property to the Borrower or any
Restricted Subsidiary. No Unrestricted MLP Subsidiary is bound by any
Contractual Obligation that limits the ability of any Unrestricted MLP
Subsidiary to pay dividends or make other payments or distributions to the
owners of equity interests in such Unrestricted MLP Subsidiary in any manner
that is more restrictive than those existing and in effect as of the Fifth
Amendment Effective Date; provided that any such Contractual Obligation of a
Person existing at the time such Person is merged with or into or consolidated
with or acquired by any Unrestricted MLP Subsidiary or existing at the time of
the acquisition of assets by an Unrestricted MLP Subsidiary that are subject to
such a Contractual Obligation shall be permitted and not be deemed to violate
this provision, so long as such Contractual Obligations were not entered in
contemplation of, and were in existence prior to, such merger, consolidation or
acquisition and do not extend to any assets other than those acquired directly
or the assets of the Person merged into or consolidated with the Unrestricted
MLP Subsidiary that were subject to such Contractual Restriction prior to such
merger, consolidation or acquisition; and provided further that any such
Contractual Obligation of an Unrestricted MLP Project Financing Subsidiary shall
be permitted and not be deemed to violate this provision, so long as such
Contractual Obligations are permitted by the organizational documents and other
Contractual Obligations of the MLP Project Financing Subsidiary’s Parent; and
provided further that the issuance by an MLP of limited partnership interests
with preferential distribution rights shall not be deemed to violate this
provision.

Paragraph 4. Maintenance of Control of Northern Border Partnerships. A new
Section 6.12 is hereby added to the Credit Agreement, such Section 6.12 to read,
in its entirety, as follows:

6.12 Maintenance of Control of Northern Border Partnerships. Borrower shall at
all times have the power to control the management and policies of each of the
NBP Partnerships. In the event of any Disposition of general partner interests
in either of the NBP Partnerships by the Borrower or any of its Subsidiaries at
a time when the aggregate general partner interests in such NBP Partnership
owned by the Borrower, directly or indirectly through any of its wholly-owned
Subsidiaries, together with the aggregate voting rights of Borrower with respect
thereto, is less than (or which Disposition would result in such ownership being
less than) fifty percent (50%) of the aggregate outstanding general partner
interests and voting rights of all general partners of such NBP Partnership
(each a “GP Disposition”), the Borrower shall provide prior written notice
thereof to the Administrative Agent and the Lenders, together with such other
information as may be reasonably necessary to demonstrate to the reasonable
satisfaction of the Required Lenders that Borrower will retain control of each
of the NBP Partnerships after giving effect to such GP Disposition (which
reasonable satisfaction will be deemed unless objected to in writing by the
Required Lenders or the Administrative Agent acting at the direction of the
Required Lenders, within 15 days of receipt of such notice).

Paragraph 5. Fundamental Changes Covenant. The parties agree and acknowledge
that the Transactions are not prohibited by Section 7.03 of the Credit Agreement
and the Lenders hereby waive any non-compliance with respect to the Transactions
based on Section 7.03 of the Credit Agreement. Further, the last paragraph of
Section 7.03 is hereby deleted in its entirety and replaced with the following:

 

3



--------------------------------------------------------------------------------

For purposes of determining compliance with this Section 7.03, in the event of a
Disposition of assets by the Borrower or a Restricted Subsidiary, the assets
being Disposed of by the Borrower or such Restricted Subsidiary shall be
considered to constitute a “Material Portion of the assets of the Borrower and
its Restricted Subsidiaries taken as a whole” only if

 

  (a) the aggregate book value of such assets being Disposed of, plus

 

  (b) the book value of all other assets Disposed of by the Borrower and
Restricted Subsidiaries taken as a whole since the Fifth Amendment Effective
Date, excluding in all cases the assets Disposed of pursuant to the
Transactions, minus

 

  (c) the book value of all assets (other than cash and cash equivalents)
acquired by the Borrower and Restricted Subsidiaries taken as a whole since the
Fifth Amendment Effective Date, excluding in all cases the assets acquired
pursuant to the Transactions,

is equal to or greater than Two Billion Three Hundred Million Dollars ($2.3
billion).

In addition to and without limiting the foregoing provisions, the Borrower shall
not permit any Unrestricted MLP Subsidiary to merge, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of the
assets of the Unrestricted MLP Subsidiaries taken as a whole (whether now owned
or hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

 

  (i) any Unrestricted MLP Subsidiary may merge with any one or more other
Unrestricted MLP Subsidiaries, provided that when any wholly-owned Unrestricted
MLP Subsidiary is merging with another Unrestricted MLP Subsidiary which is not
wholly-owned, the wholly-owned Unrestricted MLP Subsidiary shall be the
continuing or surviving Person; and

 

  (ii) any Unrestricted MLP Subsidiary may consolidate or merge with another
corporation or entity, and a Person may consolidate with or merge into any
Unrestricted MLP Subsidiary, provided that (x) the Unrestricted MLP Subsidiary
shall be the ultimate surviving entity, and (y) (i) the surviving entity shall
be after the merger a solvent corporation organized and existing under the laws
of the United States of America, any State thereof or the District of Columbia,
and (ii) immediately after giving effect to such transaction and treating any
Indebtedness which becomes an obligation of the Unrestricted MLP Subsidiary as a
result of such transaction as having been incurred by the Unrestricted MLP
Subsidiary at the time of such transaction, no Default shall have happened and
be continuing;

provided, however, that nothing contained in this Section 7.03 shall be or be
deemed to permit any merger, dissolution, liquidation, consolidation or
Disposition which would result in Borrower’s failure to comply with
Section 6.12.

Paragraph 6. Change in Nature of Business. Section 7.04 of the Credit Agreement
is hereby deleted in its entirety and replaced with the following:

 

4



--------------------------------------------------------------------------------

7.04 Change in Nature of Business. Engage in or permit any Unrestricted MLP
Subsidiary to engage in any material line of business substantially different
from those lines of business conducted by the Borrower and its Subsidiaries on
the date hereof or any business substantially related or incidental thereto.

Paragraph 7. Burdensome Agreements. Section 7.06 of the Credit Agreement is
hereby deleted in its entirety and replaced with the following:

7.06 Burdensome Agreements. (a) Enter into any Contractual Obligation that
limits the ability of any Restricted Subsidiary to pay dividends or make other
payments or distributions to the Borrower or to otherwise transfer property to
the Borrower, or (b) permit any Unrestricted MLP Subsidiary to enter into any
Contractual Obligation that limits the ability of any Unrestricted MLP
Subsidiary to pay dividends or make other payments or distributions to the
owners of equity interests in such Unrestricted MLP Subsidiary in any manner
that is more restrictive than those existing and in effect as of the Fifth
Amendment Effective Date; provided that any such Contractual Obligation of a
Person existing at the time such Person is merged with or into or consolidated
with or acquired by any Unrestricted MLP Subsidiary or existing at the time of
the acquisition of assets by an Unrestricted MLP Subsidiary that are subject to
such a Contractual Obligation shall be permitted and not be deemed to violate
this provision, so long as such Contractual Obligations were not entered in
contemplation of, and were in existence prior to, such merger, consolidation or
acquisition and do not extend to any assets other than those acquired directly
or the assets of the Person merged into or consolidated with the Unrestricted
MLP Subsidiary that were subject to such Contractual Restriction prior to such
merger, consolidation or acquisition; and provided further that any such
Contractual Obligation of an Unrestricted MLP Project Financing Subsidiary shall
be permitted and not be deemed to violate this provision, so long as such
Contractual Obligations are permitted by the organizational documents and other
Contractual Obligations of the MLP Project Financing Subsidiary’s Parent; and
provided further that the issuance by an MLP of limited partnership interests
with preferential distribution rights shall not be deemed to violate this
provision.

Paragraph 8. Investments in Unrestricted MLP Subsidiaries. The parties agree and
acknowledge that the Transactions are not prohibited by Section 7.09(d) of the
Credit Agreement and the Lenders hereby waive any non-compliance with respect to
the Transactions based on Section 7.09(d) of the Credit Agreement. Further,
Section 7.09(d) of the Credit Agreement is hereby deleted, in its entirety and
replaced with the following:

(d) The aggregate net amount of new Investments made by the Borrower and its
Restricted Subsidiaries in Unrestricted MLP Subsidiaries after the Fifth
Amendment Effective Date (and after giving effect to the Transactions) shall not
at any time exceed the sum of (i) $1,800,000,000, plus (ii) the book value of
all assets (other than cash and cash equivalents) acquired by the Borrower and
its Restricted Subsidiaries, taken as a whole, after the Fifth Amendment
Effective Date. For purposes of determining compliance with this subsection (d):
(i) the “aggregate net amount of new Investments” shall be equal to: (A) the
aggregate dollar amount of Investments made by the Borrower and its Restricted
Subsidiaries in Unrestricted MLP Subsidiaries after the Fifth Amendment
Effective Date (and for this purpose, Investments made by transfer of assets
other than cash from the Borrower or a Restricted Subsidiary to an Unrestricted
MLP Subsidiary shall be valued at the fair market value of such assets at the
time of transfer), minus (B) (I) dividends and other distributions of cash
received by the Borrower and its Restricted Subsidiaries after the Fifth
Amendment Effective Date in respect of Investments in Unrestricted MLP
Subsidiaries (or, in the case of Investments made after the Fifth Amendment
Effective Date in the form of loans or other extensions of credit by the
Borrower or its Restricted Subsidiaries to Unrestricted MLP Subsidiaries,
repayments of the principal of such loans or other extensions of credit) and
(II) cash consideration

 

5



--------------------------------------------------------------------------------

received by the Borrower and its Restricted Subsidiaries after the Fifth
Amendment Effective Date from the sale to unrelated third parties of equity
interests in Unrestricted MLP Subsidiaries, and (ii) “fair market value” of
assets shall be equal to the fair market value of such assets as determined by
an independent third party retained by the Borrower or an Unrestricted MLP
Subsidiary or directors of either of the foregoing in connection with the
Borrower’s or its Restricted Subsidiary’s Investment in such Unrestricted MLP
Subsidiary.

Paragraph 9. Compliance Certificate. Exhibit C to the Credit Agreement is hereby
amended and restated, in its entirety to read as Exhibit C attached hereto and
incorporated by reference herein.

Paragraph 10. Designation of Unrestricted MLP Subsidiaries. Pursuant to
Section 7.09(a) of the Credit Agreement, the Borrower hereby designates the
Companies and all of their Subsidiaries as Unrestricted MLP Subsidiaries
effective simultaneously with the effectiveness of the Transactions. The
Borrower hereby certifies that, subject to the following sentence, all of the
conditions to such designation set forth in Section 7.09 of the Credit
Agreement, as amended by this Amendment, have been satisfied. Notwithstanding
the requirements of Section 7.09(a)(ii) of the Credit Agreement, the Lenders
agree that any of the matters described in such Section may continue in effect
in respect of the Companies and all of their Subsidiaries for a period not
exceeding 60 days after the Fifth Amendment Effective Date, so long as such
matters are in existence prior to the Fifth Amendment Effective Date and were
not incurred in contemplation of the Transactions, and the continuation of any
such matters for such period shall not prevent or affect the designation and
treatment of the Companies and their Subsidiaries as Unrestricted MLP
Subsidiaries.

Paragraph 11. Acknowledgment and Ratification; Representations and Warranties.
The Borrower acknowledges and agrees that, except as expressly provided herein,
the execution, delivery, and performance of this Amendment shall in no way
release, diminish, impair, reduce, or otherwise affect the obligations of the
Borrower under the Credit Agreement, which Credit Agreement, as amended hereby,
shall remain in full force and effect, and is hereby ratified and confirmed.
Borrower represents and warrants to the Lenders that as of the date of execution
of this Amendment and as of the Amendment Effective Date:

(a) (i) all representations and warranties set forth in the Credit Agreement are
true and correct in all material respects as though made on the date hereof,
except to the extent that any of them speak to a different specific date, in
which case they are true and correct as of such earlier date, and for purposes
of this Amendment the representations and warranties contained in subsection
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
financial statements furnished by the Borrower pursuant to clauses (a) and
(b) of Section 6.01, (ii) no Default or Event of Default exists; and (iii) since
December 31, 2005 there has been no event or circumstance, either individually
or in the aggregate, that has had or could reasonably be expected to have a
Material Adverse Effect;

(b) the execution, delivery and performance by the Borrower of this Amendment
have been duly authorized by all necessary corporate action, and do not and will
not contravene the terms of any of the Borrower’s organizational documents or
any Requirement of Law or any indenture or loan or credit agreement or any other
material agreement or instrument to which the Borrower is a party or by which it
is bound or to which it or its properties are subject;

(c) no authorizations, approvals or consents of, and no filings or registrations
with, any Governmental Authority or any other person are necessary for the
execution, delivery or performance by the Borrower of this Amendment or for the
validity or enforceability thereof, other than routine informational filings
with the SEC and/or other Governmental Authorities; and

(d) this Amendment constitutes the legal, valid and binding obligations of the
Borrower, enforceable against the Borrower in accordance with its terms, except
as limited by applicable

 

6



--------------------------------------------------------------------------------

bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability, and by judicial discretion regarding the
enforcement of or any applicable laws affecting remedies (whether considered in
a court of law or a proceeding in equity).

Paragraph 12. Definitions Generally; Governing Law; Miscellaneous. Unless
otherwise defined in this Amendment, capitalized terms used herein shall have
the meaning set forth in the Credit Agreement. This Amendment shall be governed
by the internal laws of the State of New York. Unless stated otherwise, (a) the
singular number includes the plural and vice versa and words of any gender
include each other gender, in each case, as appropriate, (b) headings and
captions may not be construed in interpreting provisions, and (c) this Amendment
may be executed in any number of counterparts with the same effect as if all
signatories had signed the same document, and all of those counterparts must be
construed together to constitute the same document.

Paragraph 13. ENTIRE AGREEMENT. THIS AMENDMENT REPRESENTS THE FINAL AGREEMENT
BETWEEN THE PARTIES ABOUT THE SUBJECT MATTER OF THIS AMENDMENT AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES RELATING TO THIS SUBJECT MATTER.

Remainder of Page Intentionally Blank.

Signature Pages to Follow

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered by their proper and duly authorized officers to be effective as of
the day and year first above written.

 

ONEOK, INC.

By:

 

/s/ Jim Kneale

Name:

  Jim Kneale

Title:

 

Executive Vice President-Finance and

Administration and Chief Financial Officer

 

Signature Page to Fifth Amendment to Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as

Administrative Agent

By:

 

/s/ Kevin Wagley

Name:

 

Kevin Wagley

Title:

 

Senior Vice President

BANK OF AMERICA, N.A., as

a Lender and L/C Issuer

By:

 

/s/ Kevin Wagley

Name:

 

Kevin R. Wagley

Title:

 

Senior Vice President

 

Signature Page to Fifth Amendment to Credit Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A., as

a Lender and L/C Issuer

By:

 

/s/ Oscar Cragwell

Name:

  Oscar Cragwell

Title:

  Vice President

 

Signature Page to Fifth Amendment to Credit Agreement



--------------------------------------------------------------------------------

ABN AMRO Bank N.V., as

a Lender

By:

 

/s/ Jamie Conn

Name:

 

Jamie Conn

Title:

 

Managing Director

By:

 

/s/ John Reed

Name:

 

John Reed

Title:

 

Director

 

Signature Page to Fifth Amendment to Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as successor by

merger to BANK ONE, NA, as a Lender

By:

 

/s/ Robert Traband

Name:

  Robert W. Traband

Title:

  Vice President

 

Signature Page to Fifth Amendment to Credit Agreement



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION,

as a Lender

By:

 

/s/ J. Matthew Rowand

Name:

  J. Matthew Rowand

Title:

  Assistant Vice President

 

Signature Page to Fifth Amendment to Credit Agreement



--------------------------------------------------------------------------------

KBC BANK N.V., as

a Lender

By:

 

/s/ Jean-Pierre Diels

Name:

 

Jean-Pierre Diels

Title:

 

First Vice President

By:

 

/s/ Eric Raskin

Name:

 

Eric Raskin

Title:

 

Vice President

 

Signature Page to Fifth Amendment to Credit Agreement



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND plc,

as a Lender

By:

 

/s/ John Preece

Name:

  John Preece

Title:

  Vice President

 

Signature Page to Fifth Amendment to Credit Agreement



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC, as

a Lender

By:

 

/s/ Irja R. Otsa

Name:

 

Irja R. Otsa

Title:

 

Associate Director

By:

 

/s/ Richard L. Tavrow

Name:

 

Richard L. Tavrow

Title:

 

Director

 

Signature Page to Fifth Amendment to Credit Agreement



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION,

as a Lender

By:

 

/s/ William Ginn

Name:

  William Ginn

Title:

  General Manager

 

Signature Page to Fifth Amendment to Credit Agreement



--------------------------------------------------------------------------------

SUNTRUST BANK, as

a Lender

By:

 

/s/ Peter Panos

Name:

  Peter Panos

Title:

  Vice President

 

Signature Page to Fifth Amendment to Credit Agreement



--------------------------------------------------------------------------------

BANK OF OKLAHOMA N.A., as

a Lender

By:

 

/s/ Matt C. Crew

Name:

  Matt C. Crew

Title:

  Commercial Banking Officer

 

Signature Page to Fifth Amendment to Credit Agreement



--------------------------------------------------------------------------------

WESTLB AG, NEW YORK BRANCH, as

a Lender

By:

 

/s/ Duncan Robertson

Name:

 

Duncan Robertson

Title:

 

Executive Director

By:

 

/s/ James D. McPartlan

Name:

 

James D. McPartlan

Title:

 

Managing Director

 

Signature Page to Fifth Amendment to Credit Agreement



--------------------------------------------------------------------------------

UNION BANK OF CALIFORNIA, N.A., as

a Lender

By:

 

/s/ Bryan Read

Name:

  Bryan Read

Title:

  Vice President

 

Signature Page to Fifth Amendment to Credit Agreement



--------------------------------------------------------------------------------

UMB BANK, N.A., as

a Lender

By:

 

/s/ Michael P. Nash

Name:

  Michael P. Nash

Title:

  Executive Vice President

 

Signature Page to Fifth Amendment to Credit Agreement



--------------------------------------------------------------------------------

ARVEST BANK, as

a Lender

By:

 

/s/ Rick Gaut

Name:

  Rick Gaut

Title:

  Commercial Loan Officer

 

Signature Page to Fifth Amendment to Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT A

 

COMPANIES:

 

Name

Mid Continent Market Center, Inc.

OkTex Pipeline Company

ONEOK Field Services Company

ONEOK Gas Gathering, L.L.C.

ONEOK Gas Storage, L.L.C.

ONEOK Gas Storage Holdings, L.L.C.

ONEOK Gas Transportation, L.L.C.

ONEOK Midstream Gas Supply, L.L.C.

ONEOK Sayre Storage Company

ONEOK Hydrocarbon, L.L.C.

ONEOK Transmission Company

COMPANY SUBSIDIARIES:

 

Name

ONEOK Bushton Processing, Inc.

ONEOK WesTex Transmission, L.P.

Potato Hills Gas Gathering System

Sycamore Gas System

ONEOK VESCO Holdings, L.L.C.

Chisholm Pipeline Holdings, Inc.

ONEOK Hydrocarbon, L.P.

ONEOK Hydrocarbon GP, L.L.C.

ONEOK Hydrocarbon Holdings, L.L.C.

ONEOK Hydrocarbon Southwest, L.L.C.

ONEOK MB I, L.P.

ONEOK NGL Pipeline, L.P.

ONEOK Underground Storage Company

ONEOK Texas Gas Storage, L.P.

Mont Belvieu I Fractionation Facility



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                     ,             

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of September 17,
2004 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among ONEOK, Inc., an Oklahoma corporation (the
“Borrower”), the Lenders from time to time party thereto, Bank of America, N.A.,
as Administrative Agent and L/C Issuer, and Citibank, N.A., as L/C Issuer.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                         
                                     of the Borrower, and that, as such, he/she
is authorized to execute and deliver this Certificate to the Administrative
Agent on the behalf of the Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. (a) The year-end audited financial statements required by Section 6.01(a) of
the Agreement for the fiscal year of the Borrower ended as of the above date,
together with the report and opinion of an independent certified public
accountant required by such section, and (b) [refer to accompanying financial
statements of each MLP that is an Unrestricted MLP Subsidiary for the year ended
as of the above date]

[select one:]

[are attached hereto as Schedule 1]

—or—

[are available in electronic format and have been delivered pursuant to
Section 6.02 of the Agreement].

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. (a) The unaudited financial statements required by Section 6.01(b) of the
Agreement for the fiscal quarter of the Borrower ended as of the above date, and
(b) [refer to accompanying financial statements of each MLP that is an
Unrestricted MLP Subsidiary for the quarter ended as of the above date]

[select one:]

[are attached hereto as Schedule 1]

—or—

[are available in electronic format and have been delivered pursuant to
Section 6.02 of the Agreement].

The financial statements described in 1(a) above fairly present the financial
condition, results of operations and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the
Borrower during the accounting period covered by the attached financial
statements.



--------------------------------------------------------------------------------

3. A review of the activities of the Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and

[select one:]

[to the best knowledge of the undersigned during such fiscal period, the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it.]

—or—

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

4. The representations and warranties of the Borrower contained in Article V of
the Agreement, or which are contained in any document furnished at any time
under or in connection with the Loan Documents, are true and correct on and as
of the date hereof, except (a) that to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, (b) for purposes of this Compliance
Certificate, the representations and warranties contained in subsections (a) and
(b) of Section 5.05 of the Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01 of the Agreement, including the statements in connection with which
this Compliance Certificate is delivered, [and (c) (describe other exceptions,
if any)].

5. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                                             ,                     .

 

ONEOK, Inc.

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

                                             (“Statement Date”)

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

Section 7.08 – Debt to Capital.

 

A.     Consolidated Total Indebtedness at Statement Date (sum of Lines A.1.
through A.8.):

   $                        

1.      the outstanding principal amount of all obligations for borrowed money
and all obligations evidenced by bonds, debentures, notes, loan agreements or
other similar instruments

   $                        

a.      Less: 75% of the principal amount of Pledged Notes and Convertibles, not
to exceed 10% of Total Capital (this amount is the “Qualifying Amount of Pledged
Notes and Convertibles”)

   -$                        

(i)     indicate outstanding principal amount of Pledged Notes:
$                

  

(ii)    indicate outstanding principal amount of Convertibles*:
$                

  

(iii)  10% of Total Capital equals $                

 

b.      Less: 75% of the principal amount of Subordinated Securities*, not to
exceed an amount equal to (x) 15% of Total Capital minus (y) the Qualifying
Amount of Pledged Notes and Convertibles (taken from line A.1.a. above)

   -$                        

(i)     indicate outstanding principal amount of Subordinated Securities:
$                

  

*  Note: If there are any Convertibles or Subordinated Securities, attach a
separate schedule showing for each, the date of issuance and outstanding
principal amount.

  

2.      direct or contingent obligations arising under letters of credit,
bankers’ acceptances, bank guaranties, surety bonds and similar instruments

   $                        

3.      obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business)

   $                        

4.      Swap Termination Value under any Swap Contract (excluding commodity swap
transaction, commodity options, forward commodity contracts, commodity cap
transactions, commodity floor transactions, commodity collar transactions, and
commodity spot contracts)

   $                        

5.      indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse

   $                        



--------------------------------------------------------------------------------

6.      Attributable Indebtedness in respect of capital leases and Synthetic
Lease Obligations

   $                        

7.      Off-Balance Sheet Liabilities (other than those listed in Line A.6.)

   $                        

8.      without duplication, all Guarantees with respect to outstanding
Indebtedness of the types specified in Lines A.1. through A.7. above of Persons
other than the Borrower or any Restricted Subsidiary

   $                        

B.     Consolidated Net Worth at Statement Date:

(sum of Lines B.1. through B.4.):

   $                        

1.      Consolidated Net Worth at Statement Date on the

Balance Sheet

   $                        

2.      Plus the sum of (a) the “Qualifying Amount of Pledged

Notes and Convertibles” (taken from line A.1.a. above)

plus (b) the “Qualifying Amount of Subordinated

Securities” (taken from line A.1.b. above):

   $                        

3.      Either:

Less the absolute value of net unrealized gains resulting

from Swap Contracts that are recorded by the Borrower

in accumulated other comprehensive income (loss)

   $                        

or

Plus the absolute value of net unrealized losses resulting

from Swap Contracts that are recorded by the Borrower

in accumulated other comprehensive income (loss)

   $                        

4.      Either:

Less the absolute value of defined benefit plan assets that

are recorded by the Borrower in accumulated other

comprehensive income (loss)

   $                        

or

Plus the absolute value of defined benefit plan liabilities

that are recorded by the Borrower in accumulated other

comprehensive income (loss)

   $                        

C.     Total Capital at Statement Date: (Lines A + B)

   $                        

D.     Debt to Capital at Statement Date: (Line A ÷ Line C) (cannot exceed
0.675)

   $                        

Section 7.09 – Investment in Unrestricted MLP Subsidiaries.

 

A.     Aggregate Net Amount of new Investments in Unrestricted MLP Subsidiaries
(Line 6):

  

1.      Aggregate cash consideration paid after the Fifth Amendment Effective
Date for purchase of equity interests in Unrestricted MLP Subsidiaries:

   $                        

2.      Aggregate fair market value (“FMV”) of assets transferred to
Unrestricted MLP Subsidiaries after the Fifth Amendment Effective Date (FMV
determined as of date

   $                        



--------------------------------------------------------------------------------

of transfer):

  

3.      Total (Line 1 plus Line 2):

   $                        

4.      Less cash distributions (or loan payments) received after the Fifth
Amendment Effective Date:

   -$                        

5.      Less cash received from sales of equity interests in Unrestricted MLP
Subsidiaries:

   -$                        

6.      Aggregate Net Amount invested in Unrestricted MLP Subsidiaries after
Fifth Amendment Effective Date (Line 3 minus the sum of Line 4 and Line 5):

   $                        

B.     Book value of all assets (other than cash and cash equivalents) acquired
by the Borrower and its Restricted Subsidiaries taken as a whole since the Fifth
Amendment Effective Date:

   $                        

C.     Sum of Line B plus $1,800,000,000:

   $                        

D.     Is the amount in Line A.6 equal to or less than Line C?:             Yes
             No

  